The current General Assembly meeting is occurring at a very auspicious time for the Horn of Africa. Positive developments are under way in the region. The sad, painful chapter of domestic turmoil and regional conflicts is giving way to new vistas of internal resurgence and regional cooperation.
In global terms, this is a sensitive and delicate period, when the world is at a crossroads — on the cusp of a new world order, so to speak. All vital parameters indicate that the unipolar world order has come to an end or is in its twilight years. The economic power balance is inexorably changing, with a spike in attendant intense rivalries and upheavals. The current session of the General Assembly cannot but grapple with such issues and chart out a viable path for the way forward.
Africa’s lot over the past quarter of a century has indeed been onerous. Africa’s resources were plundered wantonly. Despite hollow phrases of “conflict prevention” and “conflict resolution”, wars and upheavals continue to increase and fester. Almost 1 billion Africans remain marginalized through the collusion of external predators, their local surrogates and corrupt special-interest entities. That tragic reality requires the utmost and urgent attention for effective remedies, beyond sincere expressions of concern and understanding.
In that context, the Horn of Africa and Middle East regions have been immensely and inordinately afflicted in the past 25 years by externally instigated, intractable, internecine ethnic and clan conflicts, as well as discord and wars among neighbouring countries. As a result, they have been, and remain, hotbeds of instability and impoverishment.
That grim reality is in stark contrast to the promising events and hopes engendered in the early 1990s. However, the external and internal complications have obstructed and reversed the laudable initiatives for regional cooperation and integration that were expected at the time. Furthermore, such conditions have created vacuums and favourable climates for terrorist and other subversive forces to proliferate and expand. Here again, a large part of the blame falls on corrupt local actors that avidly sought to promote their narrow interests at the expense of their peoples.
All those tribulations notwithstanding, the numerous challenges and impediments that afflicted the Horn of Africa region have been overcome at this time. A new promising chapter is indeed likely again.
As always, we in the region are ready to work more resolutely with the requisite political will and determination to promote our collective growth through robust coordination and cooperation. We therefore wish to underline that ill-advised, obstructive and detrimental external interferences must cease fully in order to allow the region to effectively address its own matters.
In Eritrea, in addition to shouldering our regional responsibilities, we have embarked on a substantive and sustainable programme for economic and social development. We are building our human capital, improving our infrastructure and developing key productive and service sectors. We are also intensifying our efforts and significantly increasing investment to ensure that all citizens throughout the country enjoy adequate basic services of water, health care, education and transport, as well as a decent livelihood.
Eritrea has been making modest strides towards the achievement of the Sustainable Development Goals in their three dimensions — economic, social and environmental — with its long-standing policy of a balanced and integrated approach to development. In the past two decades, we have already achieved significant results in several pillars of the Millennium Development Goals (MDGs) despite limited material resources as well as crippling external adversity, including imposed war and sanctions. Most notable is Eritrea’s achievement in the four health-related MDGs.
The Horn of Africa region is prone to drought and erratic rainfall. Eritrea’s soil and water conservation strategy to mitigate the effects of climate change and achieve food security include building small, medium and large dams across the country and terracing its mountainous topography. Eritrea has been able to harvest adequate water, but it will require incorporating innovative water technologies to distribute that water efficiently. Eritrea’s sustained tree-planting project, which also began in 1994, continues with the full participation of the population.
The international community will have to glean important lessons from the recent past to ensure that the current period, which many have termed a transition towards a new global order, will lead to and enhance global stability and prosperity. In that regard, it is both timely and proper to reform and strengthen the United Nations so that it can shoulder its obligations and responsibilities with greater effectiveness.